By the Court.—Sedgwick, J.
The exceptions, taken for the defendants, in the action below, relate to objections made upon, the trial in regard to testimony. The defendants on the trial proposed to read, and did. offer in evidence, certain parts of answers, made by a witness (examined under commission for plaintiffs), to cross-interrogatories put by defendants; the parts offered being the answers, “so far as the same were responsive to such interrogatories.” Thereupon the defendants moved to strike from the answers other parts as immaterial, irrelevant, and not responsive to the interrogatories. It does not appear that the plaintiffs objected to the reading of what defendants claimed to be responsive, or that plaintiffs offered to read the other parts, or that plaintiff required that defendants should read the other parts, or that the referee required it, or even that defendants did read in evidence the parts they moved to strike out. It is not stated that the plaintiffs opposed the motion to strike out. The conclusion is that the referee denied a motion to strike out of the deposition certain things which had not been put in evidence or proposed as such. Of course, that did not affect the determination by the referee, *278who passed only upon what was in evidence, and he probably was correct in refusing to suppress any part of the deposition, although that is immaterial. The record does not show any error on which the judgment can be reversed.
Judgment affirmed, with costs.
Van Vorst, J., concurred.